Citation Nr: 0108012	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1969.


FINDING OF FACT

The veteran's service-connected left ear hearing loss is 
manifested by hearing at level VI or better; the veteran is 
not service connected for any hearing loss in the right ear.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.321, 4.7, 4.85, 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board of Veterans' Appeals (Board) finds that the claim 
has been adequately developed pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereafter the VCAA).  In this regard, there is no 
indication of the existence of any outstanding Federal 
government or other record that could substantiate the claim 
for an increased rating for a unilateral hearing loss.  
Accordingly, the RO has secured a complete record and the 
requirement under the VCAA that the RO advise the claimant of 
how responsibilities in developing the record are divided is 
moot.  The veteran has been provided multiple VA 
examinations.  He has been advised of the rating criteria and 
of the results of the multiple evaluations in the statement 
of the case and supplemental statement of the case.  These 
communications clearly advise him of the evidence needed to 
substantiate his claim.  The Board further observes that the 
issue in this matter is one in which the type of evidence 
that can substantiate the claim is very limited.  Only 
specific types of audiometric testing can support an 
increased schedular rating.  

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.   If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation for 
hearing impairment of I.  38 C.F.R. § 4.85, Diagnostic Codes 
6100 to 6110 (2000).  

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One was where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz are 55 decibels or greater.  The second was where 
pure tone thresholds are 30 decibels or less at frequencies 
of 1000 Hertz and below, and are 70 decibels or more at 2000 
Hertz.  38 C.F.R. § 4.86 (2000).

A review of the history of this disability shows that service 
connection was granted for left ear hearing loss by a June 
1980 Board decision with a 0 percent rating assigned by a 
July 1980 rating decision.  Post-service medical records were 
found to show a hearing loss in the left ear on audiometric 
examination in June 1969, and an evaluation of hearing loss, 
by history, at the time of a physical examination in March 
1972.  

The veteran's noncompensable hearing loss was continued by a 
rating decision in December 1988 based on an audiological 
examination performed by the Department of Veterans Affairs 
(VA) in November 1988.  Following the filing of a claim to 
reopen in November 1998, the veteran's noncompensable hearing 
loss was continued by a rating decision in February 1999 
based on a VA audiological examination done in January 1999.  
The veteran filed a notice of disagreement with the February 
1999 rating decision in April 1999.  Based on the same VA 
audiological examination, outpatient treatment records from 
Portland's VA Medical Center, and a statement from the 
veteran with an attached audiological examination dated 
January 19, 1999, the veteran's noncompensable hearing loss 
was continued again by rating decision in June 1999.  

VA outpatient records for the period of May and June 1997 
reveal that in May 1997 pure tone responses revealed 
essentially moderate-severe loss above 3000 Hertz (Hz) and 
1500 Hz in the veteran's left ear.  Bone conduction 
thresholds revealed no significant conductive loss in both 
ears.  Spondee thresholds were within normal limits in both 
ears with excellent word recognition at elevated levels.  
Tone decay results were negative at 2000 Hz in the left ear.  
The audiological examination performed in May 1997 showed 
pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
50
LEFT
0
5
55
70
85

The veteran was fitted for a new hearing aid in June 1997.  
At that time unaided soundfield measurements were recorded at 
92 percent in quiet and 76 percent in noise for the left ear. 

The veteran was examined by a private physician in January 
1999.  The veteran reported a history of intermittent 
tinnitus and sporadic lightheadedness.  He did not have 
otalgia, aural fullness, true vertigo or any neurologic 
symptoms such as syncope, paresthesia or paresis.  An 
audiological analysis included audiometric test results with 
speech recognition recorded at 92 percent for the right ear 
and 84 percent for the left ear.  Mild to severe sloping 
sensorineural hearing loss was noted between 1500 to 8000 Hz.  
Discrimination was good in both ears.  The diagnosis was 
presbycusis with a history of noise exposure.

A VA audiological evaluation was conducted in January 1999, 
showing pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
60
LEFT
10
10
60
80
85

Speech audiometry revealed speech recognition ability of 100 
percent for the right ear and 80 percent for the left ear.  
Pure tone threshold average was 28 in the right ear and 59 in 
the left.  The veteran reported bouts of dizziness, headaches 
and tinnitus with a service history of noise exposure due to 
large guns 5" and 8" without use of hearing protection.  
The diagnosis was as follows: normal hearing in the right ear 
through 3000 Hz sloping to a severe high frequency 
sensorineural loss with "good" word recognition; in the 
left ear normal hearing through 1000 Hz sloping steeply to a 
severe high frequency hearing loss with "slight" difficulty 
in word recognition.  Rosenburg tone decay was positive for 
possible retrocochlear involvement, and negative for roll-
over in the left ear.

The veteran was re-examined by VA in September 1999.  The 
audiological examination showed pure tone thresholds in 
decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5/10
5
20
65
LEFT
15
15/15
65
75
85

The VA audiometric evaluation in September 1999 revealed a 
pure tone threshold average of 60 in the left ear and a word 
recognition score of 72 and 60.


II.  Analysis

The Board acknowledges initially that there is no dispute 
that the veteran's service-connected hearing loss was 
incurred in field service in Vietnam and that, as an 
artilleryman, the veteran unquestionably was exposed to 
significant acoustic trauma.  The issue now on appeal, 
however, is one of entitlement to an increased schedular 
rating for a unilateral hearing loss.  As the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeal prior to March 1, 1999, 
hereafter "the Court") has pointed out, the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, the Board has neither the authority nor the 
discretion to award a compensable evaluation based upon the 
character of the veteran's service nor the nature of the 
original injury that produced the hearing impairment.

Audiometric evaluation in May 1997 revealed a pure tone 
threshold average of 54 in the left ear and word recognition 
of 92 and 76.  When the veteran's left ear pure tone 
threshold average and first word recognition score of 92 are 
applied to Table VI, Numeric Designations of Hearing Impaired 
Based on Pure Tone Threshold Average and Speech 
Discrimination, the numeric designation is I and when the 
second recognition score of 76 is applied with the pure tone 
threshold average, the numeric designation is IV.  38 C.F.R. 
§ 4.85.  

Audiometric evaluation in January 1999 performed by a private 
physician graphed the pure tone threshold results without 
giving specific numeric values.  The evaluation provided no 
pure tone threshold average.  While the audiogram reflected 
speech recognition scores, it did not indicate that the 
Maryland CNC list was employed to obtain those scores.  
Therefore the Board is unable to evaluate formally the 
examination results under 38 C.F.R. § 4.85.  The Board notes 
that the graph's results appear comparable to the veteran's 
VA examination results from May 1997, January 1999 and 
September 1999.  Moreover, a simple reading of the January 
1999 private audiometric graph discloses that the results of 
the VA evaluation in September 1999 documented a greater 
degree of impairment.  In other words, if the VA evaluation 
in September 1999 does not support a compensable evaluation, 
clearly the private audiometric results do not.

The VA audiometric evaluation in January 1999 revealed a pure 
tone threshold average of 59 in the left ear and a word 
recognition score of 80.  When the veteran's left ear pure 
tone threshold average and word recognition score were 
applied to Table VI, Numeric Designations of Hearing Impaired 
Based on Pure Tone Threshold Average and Speech 
Discrimination, the numeric designation is IV. 38 C.F.R. 
§ 4.85.

The VA audiometric evaluation in September 1999 revealed a 
pure tone threshold average of 60 in the left ear and a word 
recognition score of 72 and 60.  When the veteran's left ear 
pure tone threshold average and first word recognition score 
of 72 were applied to Table VI, Numeric Designations of 
Hearing Impaired Based on Pure Tone Threshold Average and 
Speech Discrimination, the numeric designation is V and when 
the veteran's left ear pure tone threshold average and the 
second word recognition score of 60 were applied, the numeric 
designation is VI.  38 C.F.R. § 4.85.  

As was noted previously, the Board has reviewed the recent 
revisions applicable to hearing loss. which were effective 
June 10, 1999, relevant to the veteran's claim and finds that 
none of those changes would affect the outcome in this 
matter.  The veteran was provided notice of 38 C.F.R. § 4.86 
in the supplemental statement of the case.  The revised 
provisions include the addition of Section 4.85(f) to more 
clearly specify that a nonservice-connected ear will be 
assigned a Roman numeral designation of I, subject to the 
provisions of Section 3.383 (2000).  (This provision 
addresses the circumstance where there total deafness in the 
nonservice connected ear, which is not the situation here.)   
The clarification in Section 4.85(f), however, is not a 
substantive change in the rating criteria.  Therefore, the 
Board finds the consideration of this provision without prior 
consideration by the veteran, is not prejudicial to the 
veteran.  38 C.F.R. § 4.85; Bernard v. Brown, 4 Vet. App. 384 
(1993).   

When each of the veteran's four numeric designations for the 
left ear are applied to Table VII, Percentage Evaluations for 
Hearing Impairment, the veteran's left ear hearing loss is 
determined to be noncompensable.  38 C.F.R. § 4.85.  The 
Board further notes that although the new rating criteria 
provide that alternative tables can be employed where the 
pure tone thresholds in any four of the five frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 55 decibels or 
greater, or where pure tone thresholds are 30 decibels or 
less at frequencies of 1000 Hertz and below, and are 70 
decibels or more at 2000 Hertz (38 C.F.R. § 4.86), since the 
veteran's pure tone thresholds do not meet either criteria, 
the Board finds that consideration of alternative tables in 
this case is not warranted.  

While the Board has considered the subjective evidence 
concerning the impairment the appellant experiences due to 
his hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the hearing disability on average 
occupational functioning.  The Board, therefore, concludes 
that entitlement to a compensable schedular evaluation for 
the appellant's hearing loss in the left ear is not 
established.

The Board also cannot conclude that the disability picture as 
to the veteran's left ear hearing loss is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.  

Finally, the Board finds the audiometric test results in this 
case are all consistent with a noncompensable evaluation.  In 
this circumstance, there is no approximate balance of 
positive and negative evidence concerning the level of 
disability for and against the claim.  Therefore, the benefit 
of the doubt doctrine is not for application. 


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

